Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Reed Coats on 12/14/21.

The application has been amended as follows:

Claims 1-7 and 9-12 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claim 13 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/26/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim 1. Please replace the phrase: “R6 is C1-C6 alkyl, C2-C6 alkenyl, C3-C6 alkynyl or C1-C6 alkoxy;” with the following: “R6 is H, C1-C6 alkyl or C1-C6 alkoxy;”. Please also replace the phrase: “each R14 is independently H, cyano, C2-C3 alkylcarbonyl or C2-C3 haloalkycarbonyl;” with the following: “each R14 is independently H or –C(=O)CH3;”. 

Claim 2. Please change the phrase “Claim 1” to “claim 1”. 

Claim 3. Please change the phrase “Claim 2” to “claim 2”. 

Claim 4. Please change the phrase “Claim 3” to “claim 3”. 

Claim 5. Please change the phrase “Claim 4” to “claim 4”.

Claim 6. Please change the phrase “Claim 4” to “claim 4”. Please also change the word “systems” which follows the words “bicyclic ring” to “system”.

Claim 7. Please change the phrase “Claim 6” to “claim 6”.

Claim 9. Please change the phrase “Claim 1” to “claim 1”.

Claim 10. Please change the phrase “Claim 1” to “claim 1”. Please also add the words “further comprising” immediately after the phrase “claim 1, and” and before the phrase, “at least one”.



Claim 12. Please change the phrase “Claim 1,” to “claim 1”.

Claim 13. Please change the phrase “Claim 1” to “claim 1”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to the claims have overcome the previous double patenting and 103 rejections of record because none of the prior art discloses compounds wherein applicants =N-W group on the ring has the claimed –NRARB as the W group. The compounds in the prior art, Satterfield, only broadly teach oximes at position W in applicant’s formula 1, e.g. compounds wherein W is ORC, which are compounds which are no longer claimed by the instant claims. Further, applicant’s compounds having the =N-NRARB (hydrazone group) as is instantly claimed are not obvious variants of the compounds in the prior art because the examiner did not find any teachings which teach that oxime and hydrazone group are commonly known bioisosteres for each other, and further the closest prior art Satterfield while disclosing that the claimed position of the =N- NRARB in applicant’s newly claimed compounds of formula 1, can be an oxime, N=ORC, it does not exemplify any compounds having an oxime and only exemplifies compounds having a carbonyl at this position. As such the instantly claimed compounds wherein applicant’s W is –NRARB which form a hydrazone group are not rendered obvious nor is their novelty destroyed by Satterfield. The examiner notes that support for C(=O)OCH3 being a C2 alkoxycarbonyl group (as found in instant claims 5 and 6) is found in paragraph [0049]. Thus, claims 5 and 6 do not improperly broaden claims 1-4 from which they depend.
ARB as the W group, and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-7 and 9-13 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/ERIN E HIRT/Primary Examiner, Art Unit 1616